Case: 1:20-cv-03868 Document #: 16 Filed: 08/31/20 Page 1 of 5 PagelD #:124

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

BELAIR ELECTRONICS, INC., )
Plaintiffs, Case No.: 1:20-cv-03868
Vv Honorable Elaine E. Bucklo
JEDirect Corp., et al.,
Defendants.

DEFENDANTS’ MOTION TO QUASH THE SERVICE OF SUMMONS
NOW COME DEFENDANTS JEDirect, Corp. and JE Products, Corp., by counsles,
Qiu & Wang Law Group, LLC, and move to quash the service of summons pursuant to F. R. Civ. P.
4(h) as follows:
1. F.R. Civ. P. 4th) governs the service of a corporation within the United States, which
provides in pertinent part:
(h) SERVING A CORPORATION, PARTNERSHIP, OR ASSOCIATION.
(B) by delivering a copy of the summons and of the complaint to an officer, a
managing or general agent, or any other agent authorized by appointment or by
law to receive service of process and—if the agent is one authorized by statute
and the statute so requires—by also mailing a copy of each to the defendant.

2. On August 13, 2020, Plaintiff attempted to serve the summons and the complaint on
Defendants at 1900 E. Golf Road Ste 950A, Schaumburg, Cook County, IL 60173 by
leaving them with Donna Callen. (Dkt. 14, 15).

3. However, as Mr. Bryce Myrvang stated in his affidavit on behalf of Registered Agents ~
Inc., Donna Callen is a contract employee of Registered Agents Inc. who works at the

office suite located at 1900 E. Golf Rd. Suite 950, Schaumburg, IL 60173. Affidavit of

Registered Agents Inc., § B (Ex. 1).
Case: 1:20-cv-03868 Document #: 16 Filed: 08/31/20 Page 2 of 5 PagelD #:125

4. Registered Agent Inc. is not a provider of registered agent service for JEDirect Corp. or

JE Products Corp. Id. 4 H (Exhibit 1).
_ 5. Donna Callen is not affiliated with nor employed by JEDirect Corp. or JE Products Corp.

in any way. Id. § G (Exhibit 1).

6. Under the circumstances, Plaintiff's attempted service of the summons and the
complaint was defective under both F. R. Civ. P. 4(h) and 735 ILCS §5/2-203.

7. Therefore, Plaintiff's attempted service of the summons shall be quashed.

Wherefore, Defendants pray that this Court enter an order, granting this Motion, quashing

the attempted service of the summons on Defendants.

Respectfully submitted,

By: — s/ Jun Wang

 

Jun Wang, Counsel for Defendants

s/ Peter Qiu
By:

 

Peter Qiu, Counsel for Defendants

Qiu & Wang Law Group, LLC

518 W. 26th Street

Chicago, IL 60616

Tel: (312) 881-0001

Email: peter.qiu@qiuwanglaw.com; jun.wang@qiuwanglaw.com

 
Case: 1:20-cv-03868 Document #: 16 Filed: 08/31/20 Page 3 of 5 PagelD #:126

EXHIBIT 1
Case: 1:20-cv-03868 Document #: 16 Filed: 08/31/20 Page 4 of 5 PagelD #:127

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

BELAIR ELECTRONICS, INC., )
Plaintiffs, Case No.: 1:20-cv-03868
Vv Honorable Elaine E. Bucklo
JEDirect Corp., et al.,
Defendants.

AFFIDAVIT OF REGISTERED AGENTS INC.

I, Bryce Myrvang, swear under penalty of perjury, and state as follows:

A. Iam an authorized agent for Registered Agents Inc who utilizes the address at 1900 E. Golf
Rd. Suite 950 #A, Schaumburg, IL 60173, which among other things, provides registered agent
services within the State of Illinois.

B. Donna Callen, is a contract employee who works at the office suite located at 1900 E. Golf Rd.
Suite 950, Schaumburg, IL 60173 commonly known as Intelligent Office.

C. Ms. Callen’s only job is to receive service of process addressed to Registered Agents Inc and
forward said service of process to Registered Agents Inc,who in turn notifies and forwards the
service of process to the client.

D. On or about August 13, 2020, at around 3:50 p.m., Ms. Callen received service of process for
JEDirect Corp. and forwarded it to Registered Agents Inc.

E. JEDirect Corp. previously utilized Registered Agents Inc as its registered agent provider within
the state of Illinois but had discontinued registered agent service with Registered Agents Inc on
or about July 23, 2020.

F. Ms. Callen does not have access to Registered Agents Inc client accounts and was not aware of

the change made by JEDirect Corp.
Case: 1:20-cv-03868 Document #: 16 Filed: 08/31/20 Page 5 of 5 PagelD #:128

G. Ms. Callen is not affiliated with nor employed by JEDirect Corp. or JE Products Corp. in any
way.
H. Registered Agent Inc is not a provider of registered agents services for JEDirect Corp. nor JE

Products Corp.

FURTHER, YOUR AFFIANT SAYETH NOT.

Respectfully Submitted,

 

 

Bryce Myrvang
Tel: (812)442 0270
